Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication (RCE) filed on 05/09/2022. Claims 1, 2, 5, 9-15 and 17 have been amended. Claims 1 – 20 are pending on this application.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the closest prior art Dagher et al. Pub. No. 2016/0065232.
Fig. 3 of Dagher et al discloses a data converter circuit (analog input Vin convert to Digital
Output) comprising: timing circuitry (timing switches control signals) configured to time stages (304-k,
304-2, 304-1) of a conversion (analog Vin convert to Digital output) performed by the data converter
circuit (Fig. 3); a level shifter circuit (302-k DFF) configured to receive a control signal (Digital Output)
associated with the conversion (analog Vin convert to Digital output) and provide a level shifted version
(Level output of 302-K shifted from level input of 302K) of the control signal (Digital output) to one or
more switch circuits (switches of 304-, 304-2, 304-1) of the data converter circuit (Fig. 3); and a time
delay circuit element (302-2 excess loop Delay ELD) including a replica circuit (replica of DFF of 302-2) of
the level shifter circuit (DFF of 302-k) that adds a circuit delay (addition delay by second of DFF of 302-2)
to a transition of the control signal (transition of Digital output) at the timing circuitry (timing switches
control signals); and transitions the control signal (transitions of Digital Output) from a core supply
level (core level input of 302-K) to an input-output (I/0) supply level (input and output supply level of second DFF of 302-2) and back (feedback loop signal) to the core supply level (the input supply level of D flip-flops).

With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:  transitions the control signal from a core circuit supply voltage to an input-output (I/O) circuit supply voltage and back to the core circuit supply voltage, wherein the I/O circuit supply voltage is greater than the core circuit supply voltage.
With respect to claim 11, in addition to other elements in the claim, prior art considered individual or combination does not teach:  the level shifter circuit that level shifts a core circuit supply voltage version of the control signal from the core circuit supply voltage to the I/O  circuit supply voltage and adds a circuit delay to the level shifted version of the control signal that level shifts the control signal back to the core circuit supply voltage,  wherein the I/O circuit supply voltage is greater than the core circuit supply voltage.
With respect to claim 15, in addition to other elements in the claim, prior art considered individual or combination does not teach:  transitions the control signal from a core circuit supply voltage to an input-output (I/O) circuit supply voltage and back to the core circuit supply voltage, wherein the I/O circuit supply voltage is greater than the core circuit supply voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/14/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845